District Version v6.2.2 LIVE DB                            https://ecf.nmd.uscourts.gov/cgi-bin/DktRpt.pl?91349216777264-L_1_0-1
                      Case: 2:19-mj-00665-CMV Doc #: 1 Filed: 08/26/19 Page: 1 of 5 PAGEID #: 1


                                                U.S. District Court
                                District of New Mexico - Version 6.2.2 (Las Cruces)
                              CRIMINAL DOCKET FOR CASE #: 2:17-cr-02671-KG-1


         Case title: USA v. Webb                                      Date Filed: 09/29/2017
         Magistrate judge case number: 2:17-mj-01788-GJF


         Assigned to: District Judge Kenneth J.
         Gonzales

         Defendant (1)
         Cassandra Webb                                represented by Russell Dean Clark
                                                                      P.O. Box 576
                                                                      755 S Telshor Bldg R Ste 202
                                                                      Las Cruces, NM 88004
                                                                      575-526-9000
                                                                      Fax: 575-526-9800
                                                                      Email: russelldeanclark@gmail.com
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: CJA Appointment

         Pending Counts                                               Disposition
         18:2113(a):BANK ROBBERY and
         18:2:AIDING AND ABETTING
         (1)

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                            Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                   Disposition
         18:2113 Bank Robbery




1 of 5                                                                                                       8/26/2019 8:14 AM
District Version v6.2.2 LIVE DB                                     https://ecf.nmd.uscourts.gov/cgi-bin/DktRpt.pl?91349216777264-L_1_0-1
                       Case: 2:19-mj-00665-CMV Doc #: 1 Filed: 08/26/19 Page: 2 of 5 PAGEID #: 2


         Plaintiff
         USA                                                  represented by Marisa A Ong
                                                                             U.S. Attorney's Office
                                                                             200 N. Church Street
                                                                             Las Cruces, NM 88001
                                                                             575-323-5262
                                                                             Fax: 575-522-2391
                                                                             Email: marisa.a.ong@usdoj.gov
                                                                             LEAD ATTORNEY
                                                                             ATTORNEY TO BE NOTICED
                                                                             Designation: Retained


          Date Filed         #    Docket Text
          07/13/2017              Arrest of Cassandra Webb. (kls) [2:17-mj-01788-GJF] (Entered: 07/14/2017)
          07/14/2017              Set/Reset Hearings as to Cassandra Webb: Initial Appearance set for 7/14/2017 at 08:30
                                  AM in Las Cruces - 340 Sierra Blanca Courtroom (North Tower) before Magistrate
                                  Judge Gregory B. Wormuth. (kls) [2:17-mj-01788-GJF] (Entered: 07/14/2017)
          07/14/2017         1 COMPLAINT as to Cassandra Webb. (vh*) [2:17-mj-01788-GJF] (Entered:
                               07/14/2017)
          07/14/2017              Attorney update in case as to Cassandra Webb. Attorney Marisa A Ong for USA added.
                                  (vh*) [2:17-mj-01788-GJF] (Entered: 07/14/2017)
          07/14/2017         2 Clerk's Minutes of Initial Presentment hearing held before Magistrate Judge
                               Gregory B. Wormuth: Initial Appearance as to Cassandra Webb held on 7/14/2017.
                               Defendant advised of rights/penalties. Attorney to be appointed. USMS directed to
                               address defendant's medical concern. Appearances: AUSA Kathleen Robeson; AFPD:
                               Nia Rucker, FPD Standing In; Recorded: Liberty-Sierra Blanca. Rights: 8:59 AM - 9:06
                               AM. Time In Session: 9:37 AM - 9:40 AM.
                               NOTICE OF HEARING: Preliminary/Detention Hearing is hereby set before
                               Judge Sweazea, Kevin R. for 7/19/2017, at 09:35 AM in Las Cruces - 340 Sierra
                               Blanca Courtroom (North Tower), U.S. District Courthouse, 100 N. Church St.,
                               Las Cruces, New Mexico. THIS IS A TEXT-ONLY ENTRY. THERE ARE NO
                               DOCUMENTS ATTACHED.(vh*) [2:17-mj-01788-GJF] (Entered: 07/14/2017)
          07/14/2017         3 CJA 20: Appointment of Attorney Russell Dean Clark for Cassandra Webb by
                               Magistrate Judge Gregory B. Wormuth (rh*)
                               [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] [2:17-
                               mj-01788-GJF] (Entered: 07/17/2017)
          07/19/2017         5 Clerk's Minutes for proceedings held before Magistrate Judge Kevin R. Sweazea:
                               Preliminary/Detention Hearing as to Cassandra Webb held on 7/19/2017 (Recording
                               Info: LCR:Sierra Blanca) (arn) [2:17-mj-01788-GJF] (Entered: 07/19/2017)




2 of 5                                                                                                                8/26/2019 8:14 AM
District Version v6.2.2 LIVE DB                                     https://ecf.nmd.uscourts.gov/cgi-bin/DktRpt.pl?91349216777264-L_1_0-1
                      Case: 2:19-mj-00665-CMV Doc #: 1 Filed: 08/26/19 Page: 3 of 5 PAGEID #: 3

          07/19/2017         6 WAIVER of Preliminary Hearing/Grand Jury Presentment within 75 days for a total of
                               105 days pursuant to 18:3161 by Cassandra Webb (arn) [2:17-mj-01788-GJF] (Entered:
                               07/19/2017)
          07/19/2017         7 ORDER TO CONTINUE - Ends of Justice as to Cassandra Webb by Magistrate Judge
                               Kevin R. Sweazea (arn) [2:17-mj-01788-GJF] (Entered: 07/19/2017)
          07/19/2017         8 NOTICE OF HEARING as to Cassandra Webb: Detention Hearing set for 7/21/2017 at
                               09:35 AM in Las Cruces - 340 Sierra Blanca Courtroom (North Tower) before
                               Magistrate Judge Kevin R. Sweazea. (vrr)
                               [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] [2:17-
                               mj-01788-GJF] (Entered: 07/19/2017)
          07/21/2017         9 Clerk's Minutes for proceedings held before Magistrate Judge Gregory J. Fouratt:
                               Detention Hearing as to Cassandra Webb held on 7/21/2017 (Recording Info: LCR
                               Sierra Blanca) (vh) [2:17-mj-01788-GJF] (Entered: 07/21/2017)
          07/21/2017        10 ORDER OF DETENTION as to Cassandra Webb by Magistrate Judge Gregory J.
                               Fouratt (vh) [2:17-mj-01788-GJF] (Entered: 07/21/2017)
          09/07/2017        11 PLEASE TAKE NOTICE that this case has been reassigned to Magistrate Judge
                               Gregory J. Fouratt.

                                  The first page of each document must have the case file number and initials of the
                                  assigned judge. Accordingly, further documents filed in this matter must bear the case
                                  number and the judge's initials shown in the case caption and the NEF for this
                                  document. Kindly reflect this change in your filings.

                                  Magistrate Judge Gregory B. Wormuth no longer assigned to this case.
                                  [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (kls) [2:17-
                                  mj-01788-GJF] (Entered: 09/07/2017)
          09/07/2017        12 NOTICE OF HEARING as to Cassandra Webb: Change of Plea Hearing set for
                               9/29/2017 at 01:33 PM in Las Cruces - 340 Sierra Blanca Courtroom (North Tower)
                               before Magistrate Judge Gregory J. Fouratt. (sju)
                               [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] [2:17-
                               mj-01788-GJF] (Entered: 09/07/2017)
          09/29/2017        13 INFORMATION as to Cassandra Webb (1) count(s) 1. (arn) (Entered: 10/02/2017)
          09/29/2017        14 CONSENT TO PLEA BEFORE US MAGISTRATE JUDGE by Cassandra Webb (arn)
                               (Entered: 10/02/2017)
          09/29/2017        15 WAIVER OF INDICTMENT by Cassandra Webb (arn) (Entered: 10/02/2017)
          09/29/2017        16 PLEA AGREEMENT as to Cassandra Webb (arn) (Entered: 10/02/2017)
          09/29/2017        17 Clerk's Minutes for proceedings held before Magistrate Judge Gregory J. Fouratt: Plea
                               Hearing as to Cassandra Webb held on 9/29/2017, Plea entered by Cassandra Webb (1)
                               Guilty Count 1. (Recording Info: LCR Sierra Blanca) (bc) (Entered: 10/02/2017)




3 of 5                                                                                                                8/26/2019 8:14 AM
District Version v6.2.2 LIVE DB                                            https://ecf.nmd.uscourts.gov/cgi-bin/DktRpt.pl?91349216777264-L_1_0-1
                      Case: 2:19-mj-00665-CMV Doc #: 1 Filed: 08/26/19 Page: 4 of 5 PAGEID #: 4

          01/10/2018        18 First MOTION for Reconsideration Conditions of Release by Cassandra Webb.
                               (Attachments: # 1 Exhibit A)(Clark, Russell) Modified on 3/15/2018 (sju). (Entered:
                               01/10/2018)
          01/23/2018        19 RESPONSE to Motion by USA as to Cassandra Webb re 18 First MOTION for
                               Reconsideration Conditions of Release (Ong, Marisa) (Entered: 01/23/2018)
          01/26/2018        20 NOTICE OF HEARING ON MOTION in case as to Cassandra Webb 18 First
                               MOTION for Reconsideration Conditions of Release : Motion Hearing set for 2/5/2018
                               at 01:30 PM in Las Cruces - 340 Sierra Blanca Courtroom (North Tower) before
                               Magistrate Judge Gregory J. Fouratt. (sju)
                               [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (Entered:
                               01/26/2018)
          02/05/2018        21 Clerk's Minutes for proceedings held before Magistrate Judge Gregory J. Fouratt:
                               Motion Hearing as to Cassandra Webb held on 2/5/2018 re 18 First MOTION for
                               Reconsideration Conditions of Release filed by Cassandra Webb; Court releases
                               Defendant on a 5k unsecured bond (Recording Info: LCR - Sierra Blanca) (jn) (Entered:
                               02/07/2018)
          02/07/2018        22 ORDER Setting Conditions of Release by Magistrate Judge Gregory J. Fouratt as to
                               Cassandra Webb (jn) (Entered: 02/08/2018)
          02/07/2018        23 APPEARANCE Bond Entered as to Cassandra Webb (jn) (Entered: 02/08/2018)
          10/30/2018        29 PLEASE TAKE NOTICE that this case has been reassigned to Chief District Judge
                               William P. Johnson. Please direct all inquiries to JoAnn Standridge at
                                  JoAnn_Standridge@nmd.uscourts.gov

                                  The first page of each document must have the case file number and initials of the assigned judge.
                                  Accordingly, further documents filed in this matter must bear the case number and the judge's initials
                                  shown in the case caption and the NEF for this document. Kindly reflect this change in your filings.

                                  Judge LC Visiting no longer assigned to this case.
                                  [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (js) (Entered:
                                  10/30/2018)

          10/30/2018        30 NOTICE OF HEARING as to Cassandra Webb: Sentencing set for 11/15/2018 at 09:00
                               AM in Las Cruces - 320 Tortugas Courtroom (North Tower) before Chief District Judge
                               William P. Johnson. Please direct all inquiries to JoAnn Standridge at
                                  JoAnn_Standridge@nmd.uscourts.gov (js)
                                  [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (Entered: 10/30/2018)

          10/30/2018              Terminate Deadlines and Hearings as to Cassandra Webb: VACATE Sentencing set for
                                  11/15/2018 at 09:00 AM in Las Cruces - 320 Tortugas Courtroom (North Tower) before
                                  Chief District Judge William P. Johnson. (js) (Entered: 10/30/2018)
          10/30/2018        31 PLEASE TAKE NOTICE that this case has been reassigned to Judge LC Visiting.
                               Sentencing set for 11/15/2018 at 09:00 AM in Las Cruces - 320 Tortugas Courtroom
                               (North Tower) before Chief District Judge William P. Johnson.

                                  The first page of each document must have the case file number and initials of the
                                  assigned judge. Accordingly, further documents filed in this matter must bear the case



4 of 5                                                                                                                            8/26/2019 8:14 AM
District Version v6.2.2 LIVE DB                                            https://ecf.nmd.uscourts.gov/cgi-bin/DktRpt.pl?91349216777264-L_1_0-1
                      Case: 2:19-mj-00665-CMV Doc #: 1 Filed: 08/26/19 Page: 5 of 5 PAGEID #: 5

                                  number and the judge's initials shown in the case caption and the NEF for this
                                  document. Kindly reflect this change in your filings.

                                  Chief District Judge William P. Johnson no longer assigned to this case.
                                  [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (js) (Entered:
                                  10/30/2018)
          03/14/2019        34 PLEASE TAKE NOTICE that this case has been reassigned to District Judge Kenneth
                               J. Gonzales. Please direct all inquiries to Christiana Eubanks at
                                  Christiana_Eubanks@nmd.uscourts.gov

                                  The first page of each document must have the case file number and initials of the assigned judge.
                                  Accordingly, further documents filed in this matter must bear the case number and the judge's initials
                                  shown in the case caption and the NEF for this document. Kindly reflect this change in your filings.

                                  Judge LC Visiting no longer assigned to this case.
                                  [THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.] (js) (Entered:
                                  03/14/2019)

          06/20/2019        37 Second MOTION to Modify Conditions of Release by Cassandra Webb. (Clark,
                               Russell) (Entered: 06/20/2019)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                               08/26/2019 06:14:26
                                     PACER
                                                     ud1808:4270461:4267454 Client Code:
                                     Login:
                                                                               Search          2:17-cr-
                                     Description:    Docket Report
                                                                               Criteria:       02671-KG
                                     Billable
                                                     3                         Cost:           0.30
                                     Pages:




5 of 5                                                                                                                            8/26/2019 8:14 AM
